Citation Nr: 0118017	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife







ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran subsequently perfected timely appeals regarding both 
of these issues.

In his Substantive Appeal (VA Form 9) submitted in April 
1998, the veteran indicated that he wished to appear at a 
personal hearing before a member of the Board at the RO.  The 
hearing was subsequently scheduled, and the veteran was 
notified of the date and time of his hearing in a January 
2001 letter from the RO.  However, the veteran failed to 
report for this hearing.  Thereafter, both the veteran and 
his accredited representative requested that his case be 
forwarded to the Board for adjudication.  Accordingly, the 
Board will proceed to discuss this appeal as if the hearing 
request had been withdrawn. 

In a September 1998 rating decision, the RO denied claims of 
entitlement to service connection for a fractured nose, a 
lacerated forehead, and a lacerated occipital skull.  To the 
Board's knowledge, the veteran did not submit a Notice of 
Disagreement regarding any of these denials.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  
Thus, these issues are not presently before the Board on 
appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He essentially contends 
that these disabilities developed in part due to exposure to 
loud noises while serving as an Airplane Mechanic during 
service.  He further contends that these disabilities also 
developed as a result of a head injury sustained during 
service. 

At the outset, the Board notes that the veteran's Separation 
Qualification Record shows that he served as an Airplane 
Engine Mechanic while on active duty.  His service medical 
records also show that in October 1942, he sustained a head 
injury after falling off the wing of a B-17 bomber.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475 (Nov. 9, 2000).  This new statute, among other 
things, repealed previous legislation which had required that 
a veteran submit a well-grounded claim before VA was 
obligated to assist in developing evidence, and now requires 
the Secretary to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280, (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In accordance 
with the provisions of the VCAA, and for the reasons and 
bases set forth below, the Board finds that additional 
development is necessary before this claim can be finally 
adjudicated.

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  Such an examination or opinion is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and evidence which "indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service."  Id. (emphasis 
added).

In this case, the Board believes that there is evidence of 
record, which suggests that the veteran's claimed 
disabilities may be associated with his military service .  
Specifically, the Board notes an April 1993 Consultation 
Sheet, in which a VA physician indicated that the veteran was 
experiencing hearing loss and tinnitus.  The VA physician 
then went on to note that the veteran had a history of 
hazardous noise exposure and that he experienced a blow to 
the head during an aircraft accident in the 1940's.  

Although not conclusive as to his claim, the Board believes 
that the VA physician's notation of the history of noise 
exposure and a head injury, within the context of discussing 
the veteran's hearing loss and tinnitus, suggests a possible 
link between this history and the veteran's claimed 
disabilities.  In light of the language of the VCAA, the 
Board believes the veteran is entitled to an examination, to 
include a professional opinion as to the etiology of his 
claimed bilateral hearing loss and tinnitus.

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  While this case is 
in remand status, the RO should ensure that all notification 
action required by the VCAA is completed in full.  

Because the VCAA went into effect after the most recent 
Supplemental Statement of the Case was issued , the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384 (1993).  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the veteran.

Accordingly, this case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and his 
representative and inform them of the 
type of evidence that would best serve to 
substantiate his claim.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names, addresses, and approximate dates 
of treatment of any additional health 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records pertinent to his 
claims which are not presently part of 
his VA claims folder.  

With any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
Regardless of the veteran's response, the 
RO should attempt to obtain copies of all 
outstanding VA treatment records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should schedule the veteran 
for a VA audio-ear disease examination 
with an appropriate specialist including 
on a fee basis if necessary in order to 
determine the nature and etiology of his 
claimed hearing loss and tinnitus.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  

The claims folder, to include a copy of 
this remand, must be made available to 
and be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must be requested to 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Audiometric testing 
should be conducted, as well as any other 
tests and studies deemed necessary by the 
examiner.  

The examiner should offer an opinion as 
to whether it is at least likely as not 
that the veteran's bilateral hearing loss 
and/or tinnitus are etiologically related 
to any incident of military service, to 
include exposure to loud noise while 
serving as an Aircraft Mechanic and the 
head injury sustained after falling off 
the wing of a B-17 bomber.  If the 
examiner is of the opinion that hearing 
loss and/or tinnitus preexisted service, 
the examiner must render an opinion as to 
whether either or both was/were 
aggravated during service.  All opinions 
expressed by the examiner should be 
supported by reference to pertinent 
evidence, and supported by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO should also review the claims 
folder to ensure that all developmental 
and notification actions required by VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5104, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

